Exhibit (10) (xxiii)

COOPER TIRE & RUBBER COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

PARTICIPATION AGREEMENT

This Participation Agreement (the “Participation Agreement”) is between the
undersigned,             (the “Participant”) and Cooper Tire & Rubber Company
(the “Company”), and is subject to all of the terms and conditions of the Cooper
Tire & Rubber Company Executive Deferred Compensation Plan (the “Plan”)
including required amendments to conform to the newly enacted Internal Revenue
Code Section 409A deferred compensation law and regulations. By signing this
Participation Agreement, the Participant is expressing a desire to participate
in the Plan and agrees to be bound by the provisions of the Plan. CAPITALIZED
TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN.

I DO WISH TO PARTICIPATE IN THE PLAN, AND I HEREBY MAKE THE FOLLOWING ELECTIONS
IN ACCORDANCE WITH THE TERMS OF THE PLAN:

This Participation Agreement is effective for the 2012 Plan Year, ending
December 31, 2012 and each subsequent Plan Year, unless changed or terminated by
the Participant in accordance with the terms of the Plan.

 

  1. Deferral Election. The Participant elects to defer:

 

  (a) $            (per pay period) or             % of Base Salary;

 

  (b) $            or             % of any annual cash incentive award,
beginning with the cash incentive award for the year 2011, or if any annual cash
incentive award is in excess of $            (“Annual Floor Amount”), then
$            or             % of any award in excess of such Annual Floor
Amount; and

 

  (c) $            or             % of any multi-year cash incentive bonus,
beginning with the multi-year cash incentive bonus for the XXXX-XXXX plan
performance periods, or if any multi-year cash incentive bonus is in excess of
$            (“Multi-Year Floor Amount”), then $            or             % of
any award in excess of such Multi-Year Floor Amount,

which would otherwise be earned by and payable to the Participant (the amounts
deferred under subparagraphs (a), (b) and (c), together with income or losses on
such amounts, shall collectively be referred to as the “Deferral”), and further
agrees that each election made under this Section 1 shall not be less than
$10,000 annually, as required by Section 4 of the Plan.

Except as provided in Appendix I or Appendix II to this Participation Agreement,
the Participant elects to receive distribution of such Deferral in the form
specified in Section 2. Such distribution will be made or will commence within
thirty (30) days following the end of the Accounting Period for the Plan in
which his Settlement Date occurs. (A Participant’s Settlement Date is the date
on which his or her employment with the Company terminates.) If Participant is a
“Key Employee” under the Plan, distributions based upon a separation from
service may be subject to a six month delay in distributions.

 

1



--------------------------------------------------------------------------------

  2. Form of Distribution. The Participant elects that the Deferral shall be
distributed:

 

  q In a single payment;

 

  q In             annual installments (may not exceed 10); or

 

  q A combination of             % in a single payment and             % in
            annual installments (may not exceed 10).

Provided, however, that each installment payment is not less than $10,000.

 

  3. Investment Preference Request. By completing the table set forth below, the
Participant advises the Administrator that he or she desires to be credited with
earnings as if the amounts deferred under the Plan were invested in accordance
with the investment funds set forth in the table below. These are the same funds
as are available under the Company’s Spectrum Investment Savings Plan. The
percentages selected must be in multiples of 5%.

 

    Future Deferral    

  

Investment Fund

___________%

  

PRIMCO

PRIMCO Stable Value Fund

___________%

  

Multiple-Sub Advisors

Principal Life Time Strategic Income Separate Account

___________%

  

Multiple-Sub Advisors

Principal Life Time 2010 Separate Account

___________%

  

Multiple-Sub Advisors

Principal Life Time 2020 Separate Account

___________%

  

Multiple-Sub Advisors

Principal Life Time 2030 Separate Account

___________%

  

Multiple-Sub Advisors

Principal Life Time 2040 Separate Account

___________%

  

Multiple-Sub Advisors

Principal Life Time 2050 Separate Account

___________%

  

Allegiant

PNC Large Cap Value I Fund

___________%

  

Alliance Bernstein LP

LargeCap Value III Separate Account

___________%

  

Columbus Circle Investors

LargeCap Growth Separate Account

___________%

  

Principal Global Investors

LargeCap S&P 500 Index Sep Acct-Instl

 

2



--------------------------------------------------------------------------------

    Future Deferral    

  

Investment Fund

___________%

  

Turner Mellon Jacobs Levy

Mid Cap Growth III Separate Account

___________%

  

Fidelity (Pyramis Global Adv)

International I Separate Account

___________%

  

Principal Global Investors

Diversified International Separate Account

___________%

   Cooper Tire & Rubber Company Stock Fund

                100%

   TOTAL

The Participant acknowledges that the Committee may, but is under no obligation
to, direct the amount credited to his Account in accordance with his Request.

The Participant acknowledges that, pursuant to the terms of the Plan,

 

  (a) If the Participant, during any time that such Participant is an Insider
Participant (meaning that he or she is required to report his or her stock
transactions pursuant to the requirements of Section 16 of the Securities
Exchange Act of 1934), chooses pursuant to a Request to have any portion of the
amounts subsequently credited to his or her Account deemed to be invested in the
Cooper Tire & Rubber Company Stock Fund (the “Common Stock Fund”), such amount
will be deemed invested in the PRIMCO Stable Value Fund until six (6) months
after the date such Request is first effective, at which time such amount
(together with the earnings accrued thereon) will automatically be deemed to be
invested in the Common Stock Fund;

 

  (b) A Request, unless modified as described below, shall apply to all amounts
credited to his or her Account for the Plan Year for which the Request is first
made and for each subsequent Plan Year. A Request may be changed with respect to
amounts previously credited to his or her Account as of the date of the Request
and/or amounts subsequently credited to the Account, by giving the Administrator
appropriate written notice in such manner as is determined by the Administrator.
The allocations contained in a Request made with respect to previously-credited
amounts need not be the same as those made with respect to amounts subsequently
credited to a Participant’s Account. Any such modified Request shall be
effective upon processing by the Administrator, which shall be not later than
the fifth business day following the day the Request is received by the
Administrator; provided, however, that

 

3



--------------------------------------------------------------------------------

  (i) if the Request is modified during any time that the Participant is an
Insider Participant, such that the deemed investment of any portion of the
amounts previously credited to his or her

Account is changed from any of the other Investment Funds to the Common Stock
Fund, such portion will be deemed to be invested in the PRIMCO Stable Value Fund
until six (6) months after the date such modified Request is first effective, at
which time such portion (together with the earnings accrued thereon) will
automatically be deemed to be invested in the Common Stock Fund, and

 

  (ii) if the Request is modified during any time that the Participant is an
Insider Participant, such that the deemed investment of any portion of the
amounts previously credited to his or her Account is changed from the Common
Stock Fund to any of the other Investment Funds, such portion will continue to
be deemed to be invested in the Common Stock Fund until six (6) months after the
date such modified Request is first effective, at which time such portion
(together with any dividends accrued or paid thereon) will automatically be
deemed to be invested in accordance with such modified Request.

 

  4. Beneficiary Designation. The Participant elects to have any undistributed
balance credited to his or her Account under the Plan upon death paid in a lump
sum to the following Beneficiary:

Name:                                                   

Relationship:                                       

Address:                                              

 

    

If the Beneficiary is a trust or other legal entity, please so indicate.

A Participant who would like to name more than one Beneficiary

should contact the Administrator regarding such request.

If the Beneficiary predeceases the Participant, the following person is
designated as contingent Beneficiary to receive any such unpaid balance:

Name:                                                   

Relationship:                                       

Address:                                              

 

    

 

  5. Participant Acknowledgment and Signature. The Participant understands that
participation in the Plan is subject to the terms and conditions contained in
the Plan, and acknowledges having received a copy of the Plan and a summary of
its provisions. The Participant understands that (i) the Deferral Election made
in Section 1 of this Agreement is irrevocable during a Plan Year and will remain
in effect from Plan Year to Plan Year unless and until it is changed or
terminated in accordance with the terms of the Plan; (ii) subject to Section 3,
the amounts which are credited to his or her Account under the Plan will be, for
purposes of crediting earnings and losses to such amounts, deemed to be
allocated among the Investment Funds designated by the Committee under the Plan
in the same manner as indicated in his or her investment Request under the Plan;
and (iii) the Beneficiary designation may be changed at any time by filing a
subsequent designation with the Administrator.

 

4



--------------------------------------------------------------------------------

The Participant understands that any Deferrals under the Plan are assets of the
Company, are not segregated in a separate account solely for the Participant’s
benefit, are not actually invested in the investment funds selected by the
Participant, and may be subject to the claims of the Company’s creditors or used
to discharge other legal obligations in the event the Company is declared
insolvent or in the event of a bankruptcy.

IN WITNESS WHEREOF, the Participant has executed this Participation Agreement on
the             day of             , 20    .

       

 

Print Name of Participant       Signature of Participant

Received and accepted by the Administrator of the Cooper Tire & Rubber Company
Executive Deferred Compensation Plan this             day of             ,
20    .

 

     

 

      Signature of Administrator or Authorized Representative

 

5



--------------------------------------------------------------------------------

COOPER TIRE & RUBBER COMPANY

INVESTOR CERTIFICATE

 

A. Name:                                              

 

     Title:                                               

 

B. State of Resident

Please identify the state in which you currently reside:

 

C. Signature

BY SIGNING BELOW I AM CERTIFYING THAT THE ABOVE FACTS AS WELL AS THE
REPRESENTATIONS AND WARRANTIES SET FORTH ON THE BACK HEREOF ARE TRUE AND
ACCURATE AS OF THE DATE OF MY SIGNATURE.

Date:                  

 

      Signature of Investor

 

6



--------------------------------------------------------------------------------

REPRESENTATION AND WARRANTIES

In signing the front hereof I represent and warrant as follows:

a. I am a bona fide resident of the State indicated on the front hereof.

b. I have such knowledge and experience in financial and business matters that I
am capable of protecting my own interest in connection with my decision to
participate in the Cooper Tire & Rubber Company Executive Deferred Compensation
Plan (the “Plan”) and to invest and re-invest amounts credited to my account
under the Plan and in evaluating the merits and risks of participation in the
Plan. I will advise you if in the future I believe this representation is no
longer correct.

c. I have received Cooper Tire & Rubber Company’s (the “Company”) most recent
Annual Report to Stockholders, Proxy Statement and Form 10-K and any Forms 10-Q
or 8-K filed since issuance of the last Annual Report or Form 10-K. I have been
provided, to my satisfaction, the opportunity to ask questions concerning the
terms and conditions of participating in the Plan and the documents provided in
connection therewith, have had all such questions answered to my satisfaction
and have been supplied all additional information as I have deemed necessary to
evaluate this investment. I am satisfied that, whether or not I chose to utilize
it, I have effective access to all material information about the Company by
reason of my relationship to the Company and one or more of its officers,
directors, or other participants.

d. I understand that participation in the Plan and investments and
re-investments of amounts credited to my account thereunder involves a degree of
risk and I am familiar with the type of investment which the same constitutes,
and have reviewed such investment with tax and legal counsel to the extent that
I deemed such review to be advisable. I specifically recognize that amounts
credited to my account pursuant to the Plan constitute unfunded obligations of
the Company.

e. I am aware that during my lifetime my right to participate and my interests
in the Plan may not be transferred. I am also aware that there are very
significant limitations on my ability to receive any part of my account
balances. Therefore, I specifically recognize that it may not be possible to
liquidate this investment readily and that it may be necessary to hold this
investment for an indefinite period.

f. My participation in the offered Plan interests and investments and
re-investments under the Plan are solely for my own account, for investment, and
not with a view to or for any distribution, resale, subdivision or
fractionalization thereof in connection with any distribution of securities
within the meaning of the Securities Act of 1933, as amended. I am the sole and
true party in interest and I am not participating or purchasing for the benefit
of any other person, nor in a fiduciary capacity for any other person.

g. I recognize that if I have any questions or inquiries relating to the Plan,
my participation in the Plan or if I need to update any of the representations
or warranties here made, I may contact the Administrator of the Plan c/o the
Company’s Human Resources Department or Treasurer. I am also aware that I may
have a purchaser representative assist me now or at any time during my
participation in the Plan.

 

7



--------------------------------------------------------------------------------

EXECUTIVE DEFERRED COMPENSATION PLAN

PARTICIPATION AGREEMENT

APPENDIX I

IN-SERVICE DISTRIBUTION OF 2011 DEFERRALS

I hereby irrevocably elect to receive             % of the value of any
compensation deferred by me that would otherwise have been paid to me in 2011
(including investment gains and losses on such amounts) as follows:

 

       in one lump sum on                                                 

                                                                      (Date)

 

       in             equal annual installments (two through ten),

       commencing on                                              

                                                                 (Date)

Payment of amounts deferred in 2011 cannot be made or commence prior to
January 1, 2014.

If my employment terminates for Cause, or due to my death, prior to the making
or commencement of the foregoing payment to me, the entire amount will be paid
in a lump sum within 30 days after the end of the Accounting Period in which the
termination of employment occurs, subject to the “Key Employee” rules under the
Plan and Internal Revenue Code Section 409A.

       

 

Print Name of Participant       Signature       Date      

 

8



--------------------------------------------------------------------------------

EXECUTIVE DEFERRED COMPENSATION PLAN

PARTICIPATION AGREEMENT

APPENDIX II

DELAYED DEFERRAL DISTRIBUTION

I hereby elect to delay beyond the date on which my employment terminates
distribution of the percentage of my Deferral (including investment gains and
losses) set forth below, as follows:

Percentage of Deferral to be delayed:             %

q I would like payment of the above amount to be made in one lump sum on
                                        .

                                                                   
                                         
                                                                  (Date)

q I would like payment of the above amount to be made in equal annual

installments (two through ten), commencing on                                 .

                                                                   
                                           (Date)

I understand that the date selected under either of the options set forth above
cannot be later than my 65th birthday.

If my employment terminates for Cause, or due to my death, prior to the making
or commencement of the foregoing payment to me, the entire amount will be paid
in a lump sum within 30 days after the end of the Accounting Period in which the
termination of employment occurs, subject to the “Key Employee” rules under the
Plan and Internal Revenue Code Section 409A.

       

 

Name of Participant       Signature       (Date)      

 

9